           Case 1:20-cv-00512-CM Document 5 Filed 05/12/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RICHARD P. HOBBS,

                                 Plaintiff,

                     -against-                                   20-CV-512 (CM)

                                                               CIVIL JUDGMENT
 DEPARTMENT OF TRANSPORTATION
 NYC, et al.,

                                 Defendants.

       By order issued March 6, 2020, the Court dismissed this action but granted Plaintiff thirty

days’ leave to replead his claims in an amended complaint. Plaintiff has not filed an amended

complaint. Pursuant to the order issued March 6, 2020, dismissing the complaint

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    May 12, 2020
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
